PER CURIAM:
 This is an appeal from a conviction on an indictment charging appellant with having given a false name and address in purchasing a firearm. 18 U.S. C.A. §§ 922(a)6 and 924(a). The evidence was sufficient to warrant the conviction. There was no variance between the indictment and the proof. There was no error in admitting the identification testimony of the seller of the firearm. There was no error in the charge to the jury as claimed nor in the procedure followed in reviewing the proposed charge.
Affirmed.